Exhibit 10.16.3

VA-GLICNY/UFLIC

THIRD AMENDMENT TO REINSURANCEAGREEMENT

THIS THIRD AMENDMENT TO REINSURANCE AGREEMENT (this “Amendment”) dated as of
December 17, 2012, is made by and between Genworth Life Insurance Company of New
York, an insurance company organized under the laws of the State of New York
(hereinafter, “Company”), and Union Fidelity Life Insurance Company, an
insurance company domiciled in the state of Kansas (hereinafter, “Reinsurer”).

RECITALS

WHEREAS, Company and Reinsurer entered into a Reinsurance Agreement with respect
to Company’s variable annuity business dated as of April 15, 2004 (the
“Agreement”); and

WHEREAS, Company and Reinsurer entered into a First Amendment to Reinsurance
Agreement dated as of December 17, 2008; and a Second Amendment to Reinsurance
Agreement dated as of December 4, 2009; and

WHEREAS, Company and Reinsurer desire to make certain further amendments to the
Agreement to allow weekly settlement of accounts for the reinsurance provided
under the Reinsurance Agreement

NOW, THEREFORE, for and in consideration of the premises and the covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENTS

1. Definitions. Capitalized terms used herein without definitions shall have the
meanings given to them in the Agreement, as amended.

2. Effective Date of Amendment. The parties agree that this Amendment shall be
effective as of December 17, 2012 (the “Effective Date”) as to all rights and
obligations of the parties accruing under the Agreement.

3. The change to weekly settlement of accounts set forth herein is entered into
upon the mutual agreement of both parties; provided that either party has the
option, in its sole discretion, to require the return to daily settlement upon
ninety (90) days written notice to the other party.

 

1



--------------------------------------------------------------------------------

4. As of the Effective Date:

A. The reference in the Table of Contents to Schedule G, Part II to “Daily
Settlement Report” is deleted and “Weekly Settlement Report” is substituted
therefor.

B. Section 1.1, Definitions. is amended as follows:

a. The following new definition is added to this Section:

“Current Business Week” shall mean Friday of the preceding calendar week through
Thursday of the current calendar week.”

b. The definition of “Daily Settlement Account” is deleted, and the following
substituted therefor: “Weekly Settlement Account” shall have the meaning
specified in Section 6.2(a).”

c. The definition of “Daily Settlement Amount” is deleted, and the following
substituted therefor: “Weekly Settlement Amount” means, with respect to a
particular Business Week, the results of the calculation set forth on Schedule G
- Part II for such week.”

d. The definition of “Daily Settlement Report” is deleted, and the following
substituted therefor: “Weekly Settlement Report” shall have the meaning
specified in Section 6.2(b).”

C. Section 6.2 Daily Settlement Amounts is deleted in its entirety, and replaced
with the following:

6.2. Weekly Settlement Amounts. (a) By the Effective Date, the Reinsurer shall
maintain a separate bank account (the “Weekly Settlement Account”) in its own
name for the payment of Weekly Settlement Amounts.

(b) By 11:00 a.m. Eastern Time on Friday of each week during the term of this
Agreement, the Company shall calculate the Weekly Settlement Amount for the
Current Business Week. Promptly following such calculation, the Company shall
forward to the Reinsurer a report in the form of Schedule G - Part II that shall
provide the details of such calculation (the “Weekly Settlement Report”). Prior
to 6:00 p.m. Eastern Time on Friday of the current calendar week, via wire
transfer, the Company or the Reinsurer, as appropriate, shall remit to the other
funds in

 

2



--------------------------------------------------------------------------------

an amount equal to such Weekly Settlement Amount owed by such party to the other
for the activity of that week (reflecting the activity from the previous
Friday-Thursday).

 

  1. If Friday is a holiday for the Company or the Reinsurer, or is not a
Business Day, then settlement will be the next Business Day.

 

  2. Reinsurer Quarter End Stat Close: The Company will send accruals for the
days between Friday and Quarter End.

 

  3. Reinsurer Quarter End GAAP Close: The Company will perform the usual weekly
settlement and will send an accrual for Friday night’s activities on the next
Business Day (usually Monday).

 

  4. The parties may, by mutual written agreement only, change a settlement date
to another date and time for that particular settlement.

(c) The Company shall keep true and complete records, in accordance with
Applicable Law and its record management practices in effect from time to time
for the Company’s insurance business not covered by this Agreement, clearly
recording the deposits in and withdrawals from the Weekly Settlement Account.
The Company will make available to the Reinsurer or its designated
representative, or shall furnish to the Reinsurer or its designated
representative, upon request of the Reinsurer or its designated representative,
copies of all such records. All copies furnished in the ordinary course of
business shall be furnished by the Company at the Company’s cost, which shall be
included in the Expense Allowance. Any extraordinary costs reasonably incurred
by the Company in response to requests from the Reinsurer shall be reimbursed by
the Reinsurer.

(d) Upon a termination of this Agreement pursuant to Article VII, the Reinsurer
shall close the Weekly Settlement Account and any closing balance therein shall
be the property of the Reinsurer.

D. Schedule G - Part II is deleted in its entirety and replaced with the revised
Schedule G - Part II attached hereto and incorporated by reference.

E. Schedule G - Part IV is deleted in its entirety and replaced with the revised
Schedule G - Part IV below.

In all other respects, the Reinsurance Agreement, as amended, shall remain
unchanged and in full force and effect. This Amendment may be executed
simultaneously in any number of counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

In WITNESS WHEREOF, this Amendment is executed as of the dates noted below.

 

GENWORTH LIFE INSURANCE

COMPANY OF NEW YORK (Company)

   

UNION FIDELITY LIFE INSURANCE

COMPANY (Reinsurer)

By:  

/s/ Scott A. Boug

    By:  

/s/ Ronald D. Peters

Print Name:  

Scott A. Boug

    Print Name:  

Ronald D. Peters

Title:  

VP

    Title:  

Vice President

Date:  

12/3/12

    Date:  

12/7/12

 

4



--------------------------------------------------------------------------------

SCHEDULE G - PART II

WEEKLY SETTLEMENT REPORT

Settlement Amount

 

          Current Week      Quarter-To-Date  

1.

  

Premiums/Deposits Received From Contractholders

   $                    $                      

 

 

    

 

 

 

2.

  

Net Sales/Redemptions of UIT Shares

   $         $           

 

 

    

 

 

 

3.

  

Net Purchases of UIT Shares

   $         $           

 

 

    

 

 

 

4.

  

Payments to Contractholders from Policy Owner Services

   $         $           

 

 

    

 

 

 

5.

  

Payment to Contractholder Beneficiaries for Claims

   $         $           

 

 

    

 

 

 

[1+2-3-4-5]

   $         $           

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

SCHEDULE G - PART IV

QUARTERLY SETTLEMENT REPORT

 

     Previously
Reported    Actual
Quarter    True
Up

Weekly Settlement Reconciliation

        

1 Premiums

           

 

  

 

  

 

UIT Sales and Purchases

        

2 Customer Transfers (Net)

           

 

  

 

  

 

3 Redemption of Shares for Surrender Charges

           

 

  

 

  

 

4 Redemption of Shares for Rider Fees and Loads

           

 

  

 

  

 

5 Corrections and Gain/Loss

           

 

  

 

  

 

Payments to Contractholders and Beneficiaries

        

6 Surrenders and Withdrawals

           

 

  

 

  

 

7 Return of Premium-Freelooks

           

 

  

 

  

 

8 Death Benefits (Standard and Enhanced)

           

 

  

 

  

 

9 Net (+1 +/-2 +3+4+/-5-6-7-8)

           

 

  

 

  

 

Monthly Settlement Reconciliation

        

10 Mortality & Expense Charges

           

 

  

 

  

 

11 Premium Taxes

           

 

  

 

  

 

12 Expense Factor

           

 

  

 

  

 

13 Ceded Reinsurance Premium

           

 

  

 

  

 

14 Ceded Reinsurance Benefits/Recoverable

           

 

  

 

  

 

15 Commissions and other Fees or Compensation Paid

           

 

  

 

  

 

16 Insolvency Fund or Similar Assessments Paid

           

 

  

 

  

 

17 Extra Contractual Liabilities Paid

           

 

  

 

  

 

18 Other

           

 

  

 

  

 

19 Net (+10-11-12-13+ 14-15-16-17+/-18)

           

 

  

 

  

 

20 Quarterly Settlement (9+19)

           

 

  

 

  

 

MODCO Adjustment Reconciliation

        

21 Beginning Separate Account Reserves

              

 

  

22 UIT Sales and Purchases (+/-2 +3+4+/-5)

              

 

  

23 Mortality & Expense Charges (10)

              

 

  

24 UIT Appreciation

              

 

  

25 Ending Separate Account Reserves (+21-22-23+/-24)

              

 

  

 

2